Citation Nr: 1037321	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-35 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for pulmonary disability, 
to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to May 1963.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in February 2005, a statement of the 
case was issued in September 2006, and a substantive appeal was 
received in November 2006.

The Veteran also appealed the denial of service connection for 
tinnitus. However, in June 2008, the RO service-connected 
tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's main claim is that he was exposed to asbestos in 
his Navy service as well as loud noise.  Service records refer to 
the Veteran's occupation as Maint Engr.  X-rays show pleural 
thickening as early as July 2000, said to be compatible with 
fibrosis in December 2001.  Chronic obstructive pulmonary disease 
was assessed in August 2003, and pulmonary function testing 
revealed a mild obstructive defect in July 2004.  In light of the 
above, a VA examination should be conducted as indicated below.  
38 C.F.R. § 3.159.  

With regard to arguments raised as to asbestos exposure, the 
Board notes that there is no specific statutory guidance with 
regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  However, 
VA has issued a circular on asbestos-related diseases.  DVB 
Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation claims 
based on exposure to asbestos.  The information and instructions 
from the DVB Circular have been included in a VA Adjudication 
Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The United 
States Court of Appeals for Veterans Claims (hereinafter Court) 
has held that VA must analyze an appellant's claim to entitlement 
to service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols under these 
guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty 
v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between first 
exposure and development of disease.  M21-1, part VI, para. 
7.21(b)(1) and (2).  It is noted that an asbestos- related 
disease can develop from brief exposure to asbestos or as a 
bystander.  The guidelines identify the nature of some asbestos-
related diseases.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  See M21-1, part VI, para. 
7.21(a)(1).

The Court has further held that in adjudicating asbestos-related 
claims, it must be determined whether development procedures 
applicable to such claims have been followed.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997).  The guidelines provide, in part, 
that the clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal disease; that 
rating specialists are to develop any evidence of asbestos 
exposure before, during and after service; and that a 
determination must be made as to whether there is a relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency period and exposure information.  M21-1, part 
VI, para. 7.21(d)(1).

The Veteran also contends that his sleep apnea, which has been 
diagnosed, is possibly due to his asbestos exposure or to his 
service-connected PTSD.  In light of the above, a VA examination 
should be conducted as indicated below.  Id.  

The Veteran contends that he has bilateral hearing loss 
disability due to in-service noise exposure.  There are two VA 
examination reports of record.  A July 2007 report shows right 
ear hearing loss disability as defined by 38 C.F.R. § 3.385.  The 
June 2008 report shows no hearing loss disability as defined by 
38 C.F.R. § 3.385.  (Under 38 C.F.R. § 3.385, impaired hearing 
will be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.)  In view of the discrepancy between these two 
audiological tests regarding current disability, the Board 
believes further testing is necessary to fully assist the 
Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take any necessary 
action to ensure full development of the 
asbestos-related claims in compliance with 
VA Adjudication Procedure Manual, M21-1 
(M21- 1), Part VI, 7.21, and any 
subsequent amendments or guidelines.

2.  The RO should schedule the Veteran for 
an appropriate VA examination to address 
the nature and etiology of all current 
pulmonary disability.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Any medically indicated 
tests should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
or more probability) that any current 
pulmonary disability had its onset during 
active service or is related to any in-
service disease or injury, or asbestos 
exposure.  The examiner should provide a 
rationale for the opinion.

3.  The RO should schedule the Veteran for 
an appropriate VA examination to address 
the nature and etiology of all current 
sleep disorders, including sleep apnea and 
insomnia.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  Any 
medically indicated tests should be 
performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
or more probability) that any current 
sleep disorder had its onset during active 
service or is related to any in-service 
disease or injury, or asbestos exposure.  
The examiner should also render an opinion 
as to whether it is at least as likely as 
not that it was caused, or aggravated, by 
the Veteran's service-connected PTSD or by 
a pulmonary disorder.  If it is felt to be 
caused or aggravated by a pulmonary 
disorder, and there are more than one 
diagnosed, the examiner should indicate 
which one.  The examiner should provide a 
rationale for the opinion.

4.  The RO should schedule the Veteran for 
another VA audiological examination.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  

If current hearing loss disability is 
demonstrated as defined by 
38 C.F.R. § 3.385, then the examiner 
should provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
or more probability) that the current 
hearing loss disability is causally 
related to active service, to include as 
due to noise exposure.  The examiner 
should provide a rationale for the 
opinion.

5.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for the disabilities at issue.  
The Veteran and his representative should 
be furnished a supplemental statement of 
the case addressing any issue which remains 
denied.  After they are afforded an 
opportunity to respond, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



